Name: Regulation (Euratom, ECSC, EEC) No 1370/72 of the Council of 27 June 1972 amending the conditions and procedure for applying the tax for the benefit of the European Communities
 Type: Regulation
 Subject Matter: taxation;  EU institutions and European civil service
 Date Published: nan

 1.7.1972 EN Official Journal of the European Communities L 149/3 REGULATION (EURATOM, ECSC, EEC) NO 1370/72 OF THE COUNCIL of 27 June 1972 amending the conditions and procedure for applying the tax for the benefit of the European Communities THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities; Having regard to the Protocol on the Privileges and Immunities of the European Communities, and in particular Article 13 thereof; Having regard to the proposal from the Commission; Whereas it is necessary to amend Council Regulation (EEC, Euratom, ECSC) No 260/68 (1) laying down the conditions and procedure for applying the tax for the benefit of the European Communities, in order to provide for the taxation of allowances for standby duty; HAS ADOPTED THIS REGULATION: Article 1 The following fifth indent shall be added to Article 6 (1) (a) of Regulation (EEC, Euratom, ECSC) No 260/68:  under Articles 56a and 56b of the Staff Regulations of Officials. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 27 June 1972. For the Council The President G. THORN (1) OJ No L 56, 4.3.1968, p. 8.